      2:18-cv-01653-RMG          Date Filed 06/01/20      Entry Number 70       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

MICFO, LLC,                          )
              Plaintiff,             )
                                     )
       vs.                           )                C.A. No. 2:18-1653-RMG
                                     )
Erinn Larkin and Victoria Latham,    )
                                     )
              Defendants.            )
                                     )
____________________________________)
                                     )
Erinn Larkin and Victoria Latham     )
                                     )
              Third Party Plaintiffs )
                                     )
       vs.                           )
                                     )
Amir Golestan, individually,         )
                                     )
              Third Party Defendant. )
                                     )
____________________________________)

                                             ORDER

       Per consent of all parties to the above captioned action1, this case is hereby dismissed

without prejudice subject to the following conditions:

       1.      Any party to this action may move to restore this case or any claim set forth

herein to the docket within one year of the date of this order;




1
  Third Party Defendant Amir Golestan has filed for bankruptcy. The Trustee in Bankruptcy
consented to this dismissal. (Dkt. No. 67-1 at 2). The remaining parties consented through their
counsel of record. (Dkt. Nos. 67, 68, and 69).
                                                 2
     2:18-cv-01653-RMG          Date Filed 06/01/20      Entry Number 70        Page 2 of 2




       2.      Should any party restore any portion of this case to the docket with less than 20

days before the expiration of the one year period set forth in Paragraph 1, the remaining parties

will have 20 days to restore their claims; and

       3.      The statute of limitations is hereby tolled during the one year and up to 20 day

period referenced in Paragraphs 1 and 2 above.

       AND IT IS SO ORDERED.




                                                     s/ Richard Mark Gergel
                                                     United States District Judge



June 1, 2020
Charleston, South Carolina




                                                 2
